Citation Nr: 1814539	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee osteoarthritis prior to December 31, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left foot strain.

3.  Entitlement to an initial compensable rating for right foot strain.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for type II diabetes mellitus.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for hypertension.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disorder.

9.  Entitlement to service connection for right knee osteoarthritis.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for heart disease, hypertension, and right knee osteoarthritis, and to higher ratings for left knee osteoarthritis, left foot strain, right foot strain, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an October 1977 rating decision, with an October 1977 notification letter, the RO denied a service-connection claim for a right knee disorder; the Veteran was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's October 1977 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for right knee disorder, and raises a reasonable possibility of substantiating the claim.

4.  Diabetes mellitus was not shown in service or within the first post-service year, and no probative and competent evidence has been received which relates diabetes mellitus to the Veteran's service.


CONCLUSIONS OF LAW

1.  The RO's October 1977 rating decision to deny service connection for right knee disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for right knee disorder.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim for Service Connection for Right Knee Disorder

In the present case, the RO, by a decision entered in October 1977, denied the Veteran's claim for service connection for right knee disorder on grounds that there was no injury in service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).

As a result, the RO's decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 1977 rating decision, service connection for right knee disorder was denied because there was no evidence of injury in service.  The evidence received since the time of the RO's October 1977 rating decision includes the Veteran's statements indicating that he injured his knee during running and jumping/parachuting in service and that he overcompensates for his service-connected left knee weakness with his right knee.  This evidence was not before adjudicators when the Veteran's claim was last denied in October 1977, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Claim for Service Connection for Diabetes Mellitus

The Board notes that the Veteran has not been afforded an examination in connection with his claim for diabetes mellitus, type II; however, the Board finds that such is not necessary with respect to this issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnoses of diabetes mellitus, type II.  Moreover, the first post-service medical evidence of a diagnosis is many years after service.  Significantly, there is no competent medical evidence indicating that there may be any relation between the current disorder and service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any in-service incidents or any competent evidence indicating that diabetes mellitus, type II, may be linked to service, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as cardiovascular renal disease, including diabetes mellitus, is enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for diabetes mellitus type II.  The Board notes that the Veteran has provided little information concerning a theory of entitlement, and so the Board will consider generally whether the evidence supports a finding of service connection. 

Service treatment records are silent with respect to any findings pertaining to diabetes.  In an October 1976 patient history, the Veteran reported that he had not been treated for diabetes.  The Veteran's July 1977 separation examination notes that the Veteran's endocrine system was normal.  

VA and private treatment records show treatment for diabetes mellitus, but do not provide an etiological opinion.  

The records suggest a diagnosis of diabetes sometime in the 2000s.  See February 2013 VA Treatment Record (noting Veteran has been diabetic for 7 years); October 2009 Private Treatment Record (showing diagnosis of diabetes).

The Veteran has not asserted that he sustained any injury or disease in service to which he believes his diagnosed diabetes mellitus is related.  Indeed, other than applying for service connection for diabetes mellitus, the Veteran has provided no information regarding the specifics of his claim and the evidence does not otherwise suggest that the Veteran's diabetes mellitus may be attributable to service.

Based on the evidence of record, the Board must find that, as there is no evidence of diabetes mellitus in service or for many years after service, service connection is not warranted.  The medical evidence shows a diagnosis of diabetes in the 2000s, approximately 30 years after service, and the Veteran does not allege in-service onset.

Additionally, there is no medical evidence of diabetes within one year of discharge so the service incurrence of such may not be presumed.  The Veteran's July 1977 separation examination showed that the Veteran's endocrine system was normal.  Further, the first post service medical evidence of diabetes mellitus was many years after the Veteran's discharge from service.  

In short, there is no basis upon which to conclude that the Veteran's diabetes mellitus had an onset in service or within a year of service or is otherwise in any way directly attributable to his service.  In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for diabetes mellitus type II.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for right knee disorder is reopened.

Service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran seeks service connection for heart disease, hypertension, and right knee osteoarthritis, and compensable or higher ratings for left knee osteoarthritis, left foot strain, right foot strain, and bilateral hearing loss.

The Veteran seeks service connection for heart disease and hypertension, alleging that he experienced chest pains in service and that his current conditions are due to stress from his job in service.  The Veteran's service treatment records show complaints of chest pain.  See July 1975 STR.  The Veteran reports that he has a diagnosis of heart disease, and submitted records from his private cardiologist noting an abnormal electrocardiogram (EKG) in April 2010.  The Veteran's private and VA treatment records show a diagnosis of hypertension.  See, e.g., December 2012 Private Treatment Record.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the above, a VA examination is warranted to determine the nature of any heart disorder and hypertension and whether such disorders had an onset in service or are otherwise related to service.

The Veteran also seeks service connection for right knee disability.  The Veteran underwent VA examination in April 2012.  The VA examiner noted that the Veteran was diagnosed with osteoarthritis around 1987.  The VA examiner opined that the Veteran's right knee is less likely than not related to service.  The VA examiner explained that there was no documentation or treatment for recurrent right knee problems likely to cause degenerative joint disease.  However, it appears the VA examiner relied on the lack of documentation of complaints or treatment in service, without addressing the Veteran's lay statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran reported that he injured his knee running and jumping (including parachuting) in service and that he has had some loss of range of motion since his injury.  See July 2011 Claim.  In addition, after the April 2012 VA examination, the Veteran reported that he believes that his right knee problems are the result of overcompensating for the weakness of his service-connected left knee.  See June 2016 VA Treatment Record.  The Veteran's claims file contains indications that the Veteran limps or has limped at various times due to his left knee condition.  See, e.g., June 1977 STR (noting slight limp from left ankle and left knee injury); April 2012 VA Examination Report (noting Veteran's report that he cannot move without limping).  VA medical opinion has not yet been obtained regarding secondary service connection.  Accordingly, remand is appropriate to obtain additional VA medical opinion regarding any link to service or to the Veteran's service-connected left knee disability.

As to the Veteran's claim for higher ratings for his left knee disability, the Veteran underwent VA examination in April 2012.  The Veteran reported flare-ups during which he experiences locking and popping of his knee.  The Veteran also reported pain with walking, limping when moving, and inability to run.  The VA examiner noted no functional loss.  However, the VA examiner did not opine as to functional impairment on repeated use over time or during flare-ups.  The VA examiner noted a meniscal condition, but did not opine as to whether the meniscal condition is related to the service-connected osteoarthritis.  In addition, there are indications of worsening since the last VA examination in the claims file.  See, e.g., November 2012 Veteran's Statement (reporting condition continues to worsen); February 2015 VA Treatment Record (noting range of motion to 120 degrees); June 2016 VA Treatment Record (noting Veteran's report of left knee becoming weaker); July 2016 VA Treatment Record (noting progressive nature of Veteran's left knee disability); July 2016 VA Treatment Record (noting Veteran has braces for left knee).  Consequently, another examination to assess the current severity of the Veteran's left knee disability is necessary, to include whether the meniscal condition is related to the service-connected osteoarthritis and, if not, whether the symptomatology associated with each disability can be differentiated.  Mittleider v. West, 11 Vet. App. 181 (1998).

As to the Veteran's claim for a compensable rating for his bilateral foot disability, the Veteran underwent VA examination in April 2012.  The VA examiner noted that the Veteran's x-rays were negative.  However, a January 2013 VA treatment record notes arthritis in the Veteran's feet.  In addition, the Veteran has reported a worsening of his condition.  See November 2012 Veteran's Statement.  Further VA examination is therefore necessary to address the inconsistency regarding arthritis and to assess the current severity of the Veteran's bilateral foot disability.

As to the Veteran's claim for a compensable rating for his bilateral hearing loss disability, the Veteran underwent VA examination in April 2012.  However, the Veteran has reported a worsening of his condition.  See November 2012 Veteran's Statement.  The Veteran has reported that he has progressively more difficulty hearing in most situations and specifically at the office and while listening to the television.  See March 2013 VA Treatment Record.  In light of these indications of worsening, remand is appropriate for a new VA examination to address the current severity of the Veteran's bilateral hearing loss.  

In addition, it appears that the Veteran underwent hearing tests that are not in the claims file.  March 2013 and May 2013 VA treatment records reference pure tone air and bone conduction audiometry showing mild to profound mixed hearing loss from 250-8000 Hz bilaterally with good word recognition bilaterally.  A May 2011 private treatment record from Dr. R.I. notes mild asymmetry of sensorineural hearing loss that is downsloping and suggests a repeat hearing test in 6 months.  On remand, the RO should obtain outstanding VA audiometric tests and work with the Veteran to obtain any private audiometric tests.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any additional treatment records from Dr. R.I., Dr. S.R., Ridgeview Internal Medicine, and Virginia Cardiovascular Care, and any VA treatment records prior to January 2013 and after August 2016.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, to include any audiometric testing and any additional records from Dr. R.I., Dr. S.R., Ridgeview Internal Medicine, and Virginia Cardiovascular Care.

2.  Obtain any additional VA treatment records, to include any VA treatment records prior to January 2013 and after August 2016 that are not already on file.

3.  Schedule the Veteran for VA examination to determine the nature of any current heart disorders and hypertension and whether such disorders had an onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.
The examiner should identify any current diagnoses the Veteran has presented related to his heart disorders or hypertension at any time during the claim period (i.e., from July 2011 to the present).

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service, or otherwise results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported stress from his job and chest pains in service.  

For hypertension, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition manifested to a compensable degree within one year after service (i.e., by September 1978).

In so opining, the examiner should consider all medical and lay evidence of record.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for VA examination to determine the nature of any current right knee disorders and whether such disorders had an onset in service, are related to service, or are related to or aggravated by the Veteran's service-connected left knee disability.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his right knee disorders at any time during the claim period (i.e., from July 2011 to the present), to include osteoarthritis.

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; (b) results from or was caused by any injury or disease that occurred in service, to include the Veteran's running and jumping/parachuting during service; or (c) was caused by or aggravated beyond its natural progression by the Veteran's service-connected left knee disability.

For osteoarthritis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition manifested to a compensable degree within one year after service (i.e., by September 1978).

In so opining, the examiner should consider all medical and lay evidence of record.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination to determine the current severity of his left knee disability.

The Veteran's file must be reviewed by the VA examiner. 

The examiner should assess the Veteran's left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test for pain on active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups. 

If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record. 

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the left knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe. 
The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The VA examiner should also describe the effect the knee disability has on the Veteran's current level of occupational impairment.

The VA examiner should opine as to whether the Veteran's left knee meniscal condition is related to the service-connected osteoarthritis.  If it is not related, the examiner should, to the extent possible, differentiate between the symptoms associated with the nonservice-connected meniscal condition and the service-connected osteoarthritis.  A supporting rationale for all opinions expressed must be provided.

6.  Afford the Veteran a VA examination to determine the current severity of his bilateral foot disability.  The Veteran's file must be reviewed by the VA examiner. 

In particular, the examiner should consider the January 2013 VA treatment record noting arthritis in the Veteran's feet and comment on whether the Veteran has arthritis in his feet.

7.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss disability.  The Veteran's file must be reviewed by the VA examiner. 

8.  After completing the above, the Veteran's claims, to include consideration of separately rating different components of the Veteran's left knee disability, should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


